In re Migel Snyder, applying for writ of certiorari and immediate release and stay order to the Criminal District Court Parish of Orleans, No. 297-443 Section “G”; Fourth Circuit Court of Appeal, No. K-1941.
Writ granted. It appearing that at the status hearing in this matter held in Section G on February 3, 1984, neither the defendant nor his attorney were subpoenaed, the issuance of a capias that day and later bond forfeiture was not appropriate. The trial judge to whose division this case is assigned is ordered to conduct a hearing with the attendance of defendant and his attorney within forty-eight hours to determine the sufficiency of security and whether to increase or reduce the amount of bail (La.C.Cr.P. art. 321), absent which the defendant is ordered released.